t c memo united_states tax_court ronald w white petitioner v commissioner of internal revenue respondent docket no filed date scott w gross for petitioner thomas alan friday for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_deficiency dated date respondent determined federal_income_tax deficiencies and additions to tax as follows unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issue for decision is whether petitioner’s vow of poverty causes him to be exempt from liability for federal_income_tax and self- employment_taxes findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in florida at the time he timely filed his petition petitioner has been a pastor for over years in petitioner established the world evangelism outreach church weoc in defuniak continued revenue code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the parties have agreed that the amounts of unreported income at issue are significantly lower than the amounts set forth in the statutory_notice_of_deficiency as discussed infra p in addition the parties have agreed that if the court finds that there is a deficiency the additions to tax under sec_6651 and and would be computational springs florida during the years at issue petitioner was the pastor of weoc as weoc’s pastor petitioner ministered from the pulpit and at nursing homes helped build churches on foreign soil established a feeding program for children and supported widows and orphanages in petitioner recommended to weoc’s board_of advisers that weoc be restructured to include a corporation sole as an office of the church the board_of advisers unanimously agreed with petitioner’s recommendation and on date a domestic nonprofit corporation sole of weoc registered as the office of presiding head apostle of ronald wayne white was created in the state of nevada although the corporation sole was registered as a nevada entity weoc continued to operate in florida on date petitioner signed a document entitled vow of poverty detailing that he agreed to divest his property and future income to weoc and in turn weoc would provide for his physical financial and personal needs by resolution weoc resolved in part that t he church accepts petitioner’s declaration and will provide all his needs as apostle of this church ministry weoc shall pay his housing all ministry expenses and any other needs necessary for his care weoc established an apostolic bank account and petitioner had signatory authority over this account for his use petitioner did not file a federal_income_tax return for any of the years at issue nor did he file a timely certificate of exemption from self-employment_tax in accordance with sec_1402 respondent prepared a substitute for return for each year at issue and issued a notice_of_deficiency determining that petitioner had unreported income for payments various entities made directly to him or on his behalf before trial the parties agreed that the only amounts of unreported income still at issue were dollar_figure dollar_figure dollar_figure and dollar_figure for the notice_of_deficiency determined that petitioner had unreported income from the following entities leshea enterprises llc an entity in which petitioner owned majesty communications llc weoc’s religious television station ronald wayne white a corporation sole of weoc g j holding a retirement trust in which petitioner is a trustee and gulf tv llc an entity owned by petitioner and his mother the record does not reflect whether entities other than majesty communications llc and ronald wayne white a corporation sole were related to weoc the unreported income as set forth in the notice_of_deficiency is as follows entity leshea enterprises llc majesty communications llc ronald wayne white a corporation sole g j holding gulf tv llc totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and respectively the parties did not provide the court with a breakdown detailing the source of the unreported income still at issue but at trial and on brief the parties agreed that the unreported income still at issue represents payments that weoc or entities related to weoc made on petitioner’s behalf petitioner does not dispute that weoc or its related entities made those payments on his behalf for his personal expenditures the only remaining issue is whether petitioner’s vow of poverty insulates him from paying federal_income_tax and self- employment_tax on those amounts opinion i burden_of_proof generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 when a case involves unreported income the u s court_of_appeals for the eleventh circuit to which an appeal in this case would lie absent a stipulation to the contrary has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by minimal evidentiary foundation linking the taxpayer to an income- producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 once the commissioner produces evidence linking the taxpayer to an income-producing activity the presumption of correctness applies and the burden of production shifts to the taxpayer to rebut that presumption by establishing that the commissioner’s determination is arbitrary or erroneous id petitioner does not dispute that weoc or its related entities paid the amounts at issue on his behalf respondent has established the requisite minimal evidentiary foundation by linking petitioner and his activities as a pastor to the payments weoc or its related entities made on his behalf therefore petitioner has the burden_of_proof ii gross_income and vow of poverty petitioner acknowledges that weoc or its related entities made payments on his behalf for his personal expenses petitioner’s primary contention is that his vow of poverty insulates him from being taxed on the compensation he received for his services to weoc sec_61 defines gross_income as all income from whatever source derived including compensation_for services this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 a taxpayer has dominion and control when the taxpayer is free to use the funds at will 343_us_130 the use of funds for personal purposes indicates dominion and control even over an account titled in the name of a church or other religious_organization cortes v commissioner tcmemo_2014_181 at citing gardner v commissioner tcmemo_2013_ at petitioner acknowledges in his brief that this court has dealt with factually similar cases in the past in cortes v commissioner tcmemo_2014_181 rogers v commissioner tcmemo_2013_177 and gunkle v commissioner tcmemo_2012_305 aff’d 753_f3d_502 5th cir this court has previously held that a vow of poverty does not insulate a pastor from tax_liability even when the pastor receives funds directly from his church in exchange for services rendered if the pastor does not remit those funds to the church in accordance with his vow of poverty has control_over the funds and uses the funds for personal expenditures see cortes v commissioner at rogers v commissioner at gunkle v commissioner at petitioner argues that the court’s decisions in cortes rogers and gunkle contain flawed reasoning and do not directly address the issue at hand--that is whether a pastor of a church who executes a vow of poverty to his church and receives payments for his well-being from that church is insulated from tax_liability petitioner asserts that many of the cases cited by this court in reaching its conclusions in cortes rogers and gunkle are inapplicable because they address situations where taxpayers earn money from a third party not the religious_order and then assign that money to a religious_order in accordance with their vows of poverty in such a situation the u s court_of_appeals for the eleventh circuit has stated that payments or benefits received in exchange for services rendered by individuals not on behalf of a separate and distinct principal are taxable to the individuals see 786_f2d_1063 11th cir aff’g tcmemo_1984_536 petitioner’s argument however is misguided the court has previously noted that cases in which a taxpayer receives money from a third party a party other than the religious_order and remits that money to the religious_order in accordance with his vow of poverty are factually distinguishable from cases in which a taxpayer executes a vow of poverty to a religious_order and receives money directly from the religious_order see cortes v commissioner at rogers v commissioner at petitioner did not receive a salary from a third party petitioner provided services to weoc and received compensation directly from weoc in the form of payments weoc or its related entities made on his behalf petitioner asserts that because he received the money directly from weoc or its related entities after he signed a vow of poverty it is not taxable petitioner appears to rely on the internal revenue service’s original official public pronouncement regarding the vow of poverty o d which was published in see o d 1919_1_cb_82 in part o d stated a clergyman is not liable for any income_tax on the amount received by him during the year from the parish of which he is in charge provided that he turns over to the religious_order of which he is a member all the money received in excess of his actual living_expenses on account of the vow of poverty which he has taken again petitioner’s argument is misguided revrul_77_290 1977_2_cb_26 supersedes o d revrul_77_290 supra states that income earned by a member of a religious_order on account of services performed directly for the order or for the church with which the order is affiliated and remitted back to the order in conformity with the member’s vow of poverty is not includible in the member’s gross_income as was the case with the taxpayers in cortes and rogers the critical difference in this case is that petitioner did not remit income to weoc pursuant to his vow of poverty petitioner had signatory authority over the weoc apostolic bank account and the payments weoc made on his behalf served only to benefit petitioner in meeting his living_expenses the compensation petitioner received from weoc--in the form of payments weoc or its related entities made on his behalf--must be included in his gross_income see pollard v commissioner f 2d pincite6 cortes v commissioner at rogers v commissioner at iii self-employment_tax sec_1401 imposes a tax on an individual’s self-employment_income which is defined as the net_earnings_from_self-employment derived by an individual during a taxable_year sec_1402 net_earnings from self- employment is the gross_income derived by an individual from any trade_or_business carried on by that individual less than deductions attributable to that trade_or_business sec_1402 pursuant to sec_1402 a duly ordained commissioned or licensed minister of a church in the exercise of his ministry is engaged in carrying_on_a_trade_or_business unless the minister is exempt from self- as noted supra pp although the parties agreed that the unreported income still at issue represents payments that weoc or its related entities made on petitioner’s behalf the parties did not provide the court with a breakdown detailing the source of the income the source of the unreported income--whether it represents amounts weoc or its related entities paid to petitioner or on his behalf or amounts that a third party an entity other than weoc or its related entities paid to petitioner or on his behalf--would not affect the court’s holding in this case because petitioner did not remit the income back to weoc pursuant to his vow of poverty employment_tax pursuant to sec_1402 unless an exemption_certificate is timely filed the minister is liable for self-employment_tax on income derived from the ministry sec_1402 the time limitation imposed by sec_1402 is mandatory and is to be complied with strictly 89_tc_922 rogers v commissioner at petitioner did not file a timely application_for exemption from self-employment_tax for any of the years at issue petitioner therefore does not qualify for an exemption from self-employment_tax the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule the operative document used to apply for this exemption is form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners
